DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Schuster (DE 202013011141 U1) discloses a hydroelectric installation comprising upper/lower tanks with a hydroelectric power generation machine therebetween that controls the fluid flow and energy generation.  Tanaka discloses gravity fall gate comprising a gate having a drive train with a screw drive and spindle, and an electrically controllable locking unit comprising an electromagnetic clutch.  Janssen et al. (US 2015/0330047 also US 9758940) discloses an apparatus/method of controlling a water system sluice gate for a hydroelectric power plant comprising a passive fan brake attached to the motor that raises/lowers the gate capable of slowing down the gate in an emergency situation.  However, the prior art of record fails to disclose – either alone or in combination – “said electric drive further including a mechanical brake having an adjustable braking force and being configured to engage in said drive train in an inhibiting manner in order to adjust a closing time of said water protection, wherein said mechanical brake can act in an inhibiting manner on a position of said drive train located at a motor side of said gear mechanism” as explicitly recited in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184.  The examiner can normally be reached on M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/Primary Examiner, Art Unit 3619